Case 1:21-cv-00092-H Document 1-2 Filed 05/21/21 Page 1 of 8 PageID 6
                                               Service of Process
                                               Transmittal
                                                                                                    05/03/2021
                                                                                                    CT Log Number 539487111
TO:         Stacy Walker
            Fiesta Mart, Inc.
            5444 Westheimer Rd, Suite 101
            Houston, TX 77056

RE:         Process Served in Texas

FOR:        Fiesta Mart, L.L.C. (Domestic State: TX)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  GAYLA PERRY, PLTF. vs. FIESTA MART, L.L.C., DFT.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # DC2105092
NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 05/03/2021 at 03:05
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780127296590

                                                  Image SOP

                                                  Email Notification, Stacy Walker walkers@fiestamart.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  866-203-1500
                                                  DealTeam@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / SS
          Case 1:21-cv-00092-H Document 1-2 Filed 05/21/21   Page 2 of 8 PageID 7
                                                                      Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                        Mon, May 3, 2021

Server Name:                 Steve Friedenthal




E ntity Served               FIESTA MART, L.L.C.

Agent Name                   0802179022

Case Number                  DC-21-05092

J urisdiction               . TX




                                                             1
                       Case 1:21-cv-00092-H Document 1-2 Filed 05/21/21                         Page 3 of 8 PageID 8




FORM NO. 353-3 - CITATION                                                                                                ESERVE
THE STATE OF TEXAS
To:      FIESTA MART,LLC                                                                                               CITATION
         SERVING REGISTERED AGENT CT CORPORATION SYSTEM
         1999 BRYAN STREET SUITE 900
         DALLAS TX 75201                                                                                               DC-21-05092
GREETINGS:
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10 o'clock 3.m. of the Monday next following the                    GAYLA PERRY
                                                                                                                            vs.
expiration of twenty days after you were served this citation and petition, a default judgment may be taken         FIESTA MART,LLC
against you. In addition to filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
after yot: file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be                 ISSUED THIS
addressed to the clerk of the 298th District Court at 600 C xnmerce Street, Ste. 101, Dallas, Texas 75202.        3rd day of May,2021
Said PlaIntiff being GAYLA PERRY
                                                                                                                     FELICIA PITRE
Filed in said Court against                                                                                        Clerk District Courts,
                                                                                                                   Dallas County, Texas
FIESTA MART,LLC

For Suit, said suit being numbered DC-21-05092,the nature of which demand is as follows:                        By: KARI MALONE,Deputy
Suit on PROPERTY etc. as shown cn said petitipn a copy of which accompanies this citation. If this
citation is not served, it shall be returned unexecuted.                                                           Attorney for Plaintiff
                                                                                                                    WALKER M DUKE
WITNESS: FELICLk PURE,Clerk of the District Courts of Dallas, County Texas.                                        ATTN DUKE LAW PC
Given under my hand and the Seal of said Cotui at office this 3rd day of May, 2021.                             325 N ST PAUL ST STE 2220
                                                                                                                    DALLAS TX 75201
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                           214-965-8100
                                                                                                                   wduke@dukeseth.com
                         By
                                  41ALkt-                             ,Deputy
                               KARI NIALONE
                                                                                                                DALLAS COUNTY
                                                                                       *0
                                                                                            '
                                                                                            .
                                                                                               r
                                                                                                •‘
                                                                                                 /
                                                                                                 1
                                                                                                 44 S.`          SERVICE FEES
                                                                                            '
                                                                                            '     1p
                                                                                              op%
                                                                                                                   NOT PAID
                            Case 1:21-cv-00092-H Document 1-2 Filed 05/21/21                                        Page 4 of 8 PageID 9




                                                                       OFFICER'S RETURN
Case No.: DC-21-05092

Court No.298th District Court

Style: GAYLA PERRY

vs.

FIESTA MART,LLC

Came to hand on the                        day of                     ,20            , at                 o'clock        .M. Executed at

within the County of                                    at              o'clock             .M. on the                   day of

20                    ,by delivering to the within named



each in person, a true copy of this Citation together with the accompanying copy of this pleading, having firs: endorsed or: same date of de'ivery. The distance actually traveled by

me in serving such process was               miles and my fees are as fcllows: To certify which witness my hand.

                                For serving Citation         $

                               For mileage                   $                              of                      County,

                              For Notary                     $                              By                                                 Deputy

                                                              (Must be verified if served outside the State ofTexas.)

Signed and sworn to by the said                                    before me this                day of                        ,20

to certify w:nich witness my hand and seal of office.


                                                                                            Notary Public                                     County
                                                                                                                          FILED
                                                                                                              4/22/2021 4:23 PM
     Case 1:21-cv-00092-H Document 1-2 Filed 05/21/21                    Page 5 of 8 PageID 10                   FELICIA PITRE
                                                                                                               DISTRICT CLERK
I CIT/ ES                                                                                                   DALLAS CO., TEXAS
                                                                                                              Gay Lane DEPUTY

                                                   DC-21-05092
                                    CAUSE NO.

    GAYL A,PERRY,                                         §        IN THE DISTRICT COURT
        Plaintiff,
                                                               298th
    V.                                                                      JUDICIAL DISTRICT

    FIESTA MART,L.L.C.
         Defendant.                                       §        DALLAS COUNTY,TEXAS

                                PLAINTIFF'S ORIGINAL PETITION

    TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW Gayla Perry and submits this, her Original Petition, and in support thereof

    would respectfully show the Court as follows:

                                    1. DISCOVERY CONTROL PLAIN

            Plaintiff intends to conduct discovery wider Level 3

                            IL PARTIES,JURISDICTION AND VENUE

            Plaintiff Gayla Perry, is a an individual who resides in Dallas County, Texas.

            Defendant Fiesta Mart, L.L.C., is a Texas limited liability company lawfully doing business

    in Texas. Defendant may be served through its registered agent for service,CT Corporation System

    at 1999 Bryan Street, Dallas, Texas, 75201.

            The Court has jurisdiction over Plaintiff because she is a resident of '1'exas and Defendant

    because it is a Texas entity and conducts business in Texas. Venue of this case is proper in Dallas

    County, Texas because it is the county where the underlying events that led to this lawsuit occurred.

    The amount ofdamages sought are within this Court'sjurisdictional limits. Plaintiffseeks monetary

    damages greater than $250,000.

                                      III. BACKGROUND FACTS

            This lawsuit arises from a slip and fall accident that occurred on or about August 15, 2019,



    PLAINTIFF'S ORIGINAL PETITION                                                                Page - I
 Case 1:21-cv-00092-H Document 1-2 Filed 05/21/21                    Page 6 of 8 PageID 11



at the Fiesta Mart store located at 1235 S. Josey Lane in Carrollton, Dallas County, Texas. Plaintiff

was visiting the store, which was controlled, operated, and/or maintained by Defendant, for the

purposes of purchasing groceries. As Plaintiff approached the register to purchase her items, she

stepped in a puddle of water in front of the register and slipped and fell, causing serious bodily

injuries. The premises in question was under the control of Defendant, and Defendant knew or

reasonably should have known ofthe dangerous condition ofthe premises but did not eliminate the

condition or warn Plaintiff of it.

                     IV. CAUSE OF ACTION - PREMISES LIABILITY

       An unreasonably dangerous condition existed on the premises owned, leased, operated,

and/or controlled by Defendant at the time of the accident made the basis of this lawsuit; to wit, a

wet, slippery floor with no warning signs. The wet area ofthe floor was in an area where customers,

including Plaintiff, could be expected to walk. Defendant either knew or reasonably should have

known ofthe condition. Defendant owed Plaintiff, an invitee, a duty to eliminate the unreasonably

dangerous condition or warn Plaintiff of it. Unfortunately, Defendant did neither. As a direct and

proximate result of Defendant's acts and/or omissions, Plaintiff sustained severe bodily injuries.

                                         V. DAMAGES

       As a result ofDefendant's negligence,Plaintiffwas seriously injured. Plaintiff's injuries and

damages include but are not limited to the following:

        1.     Medical expenses. The medical expenses sustained by Plaintiff both in the past and
               to be incurred in the future.

       2.      Physical impairment. Plaintiff has suffered in the past and will suffer in the future
               physical impairment.

       3.      Mental anguish. Mental anguish suffered by Plaintiff both in the past and to be
               incurred in the future.




PLAINTIFF'S ORIGINAL PETITION                                                               Page -2
 Case 1:21-cv-00092-H Document 1-2 Filed 05/21/21                       Page 7 of 8 PageID 12



       4.        Pain and suffering. The pain and suffering suffered by Plaintiff both in the past and
                 to be incurred in the future

       Plaintiff has thus been damaged in an amount in excess ofthe minimum jurisdictional limits

of this Court.

                                           VI. INTEREST

       Plaintiff seeks pre- and post-judgment interest at the highest legal rate allowed by law.

                                       VII. JURY DEMAND

       Plaintiff respectfully requests a jury trial.

                   VIII. RULE 194.2 REQUIRED INITIAL DISCLOSURES

        Defendant is requested to disclose the information and/or material required by Rule 194.2(b)

and serve such answers within thirty(30)days after the filing of an answer or general appearance.

                                            IX. PRAYER

        WHEREFORE,Plaintiffrequests that Defendant be cited to appear and answer and that on

final hearing,Plaintiffhave finaljudgment against Defendantfor an amount within thejurisdictional

limits ofthe Court,together with pre- and post-judgment interest at the maximum lawful rate, costs

ofcourt, and for such other and further relief, at law or in equity,to which Plaintiff is justly entitled.




PLAINTIFF'S ORIGINAL PETITION                                                                    Page -3
 Case 1:21-cv-00092-H Document 1-2 Filed 05/21/21   Page 8 of 8 PageID 13



                                             Respectfully submitted,

                                             DUKE SETH,P.L.L.C.


                                             /s/ Walker M. Duke

                                             WALKER M.DUKE
                                             Texas Bar No. 24036505
                                             wduke@dukeseth.com
                                             325 N. St. Paul Street
                                             Suite 2220
                                             Dallas, Texas 75201
                                            (214)965-8100 Telephone
                                            (214)965-8101 Facsimile

                                             ATTORNEY FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION                                          Page -4
